ORDER; Dissent by Judge WARDLAW.
ORDER
The panel as constituted above, has voted as follows: Judges Thomas and Molloy voted to deny the petition for rehearing. Judge Thomas voted to reject the suggestion for rehearing en banc and Judge Mol-loy recommends rejection of the suggestion; Judge Ferguson voted to grant the *1114petition for rehearing and recommended granting the suggestion for rehearing en banc.
A judge of the court called for a vote on the suggestion for rehearing en banc. A vote was taken, and a majority of the active judges of the court failed to vote for en banc rehearing. Fed. R.App. P. 35(f).
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.